White, J.
This case, as presented in the record, is in
the nature of an original suit in the lower court for a new trial on a judgment of conviction for a misdemeanor. The proceeding is a novel one, and even if permissible under our practice in criminal cases, which we do not believe, still the appeal must be dismissed for want of jurisdiction in this court. The appeal bond is conditioned that appellant “ shall prosecute his said appeal to effect and perform the sentence, judgment, or decree of the supreme court in *393case the decision of said court shall be against appellant,” etc. This apjoeal was taken and the bond was executed the 31st of August, 1876, after the organization of the court of appeals. When the appeal is or should be to this court, the condition of the bond should be that appellant will abide, etc., the judgment or decree of the court of appeals. See the cases of Parker v. Emerson and Coltharp v. McSpaddin, both decided at the present term of this court.
The appeal is dismissed.

Dismissed.